Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 Jun 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Su (Reg. No. 45140) on 01 Jul 2021.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A method of imaging a patient, the method comprising: 
perform a cone-beam computed tomography (CBCT) scan of a region of the patient using a radiation source to obtain a plurality of projection images, each projection image being taken at a different one of a plurality of geometries of the radiation source relative to the patient, wherein the region of the patient includes a tumor; 

receiving a starting reconstructed volume for the region, the starting reconstructed volume comprising a three-dimensional grid of voxels; 
for each of a subset of the plurality of geometries: 
simulating rays from the radiation source through the starting reconstructed volume to a virtual two-dimensional detector to obtain a subset of virtual images; 
comparing the subset of virtual images to a corresponding subset of the plurality of projection images to determine a subset of residual images, each residual image comprising an array of residual pixels, wherein determining the subset of residual images includes: 
comparing [[the]] measured pixels between different projection images in the corresponding subset of the projection images to identify inconsistent pixels; and 
down-weighting the residual pixels corresponding to the inconsistent pixels; 
Page 2 of 10Application No. 15/952,996Amendment dated April 5, 2021Response to Office Action of December 11, 2020constructing a residual volume comprising a three-dimensional grid of residual voxels based on the subset of residual images; 
combining the residual volume and the starting reconstructed volume to obtain a new reconstructed volume; and 


Claim 11 has been amended as follows:
A system comprising: 
an imaging device for performing cone-beam computed tomography (CBCT) scans, the imaging device including a radiation source and an imaging detector configured to perform a CBCT scan of a region of a patient using the radiation source to obtain a plurality of projection images, each projection image being taken at a different one of a plurality of geometries of the radiation source relative to the patient, wherein the region of the patient includes a tumor; 
one or more processors of a computer system configured to: 
determine a reconstructed volume of the patient by performing one or more iterations, each iteration comprising: 
receiving a starting reconstructed volume for the region, the starting reconstructed volume comprising a three-dimensional grid of voxels; 
for each of a subset of the plurality of geometries: 
simulating rays from the radiation source through the starting reconstructed volume to a virtual two-dimensional detector to obtain a subset of virtual images; 
comparing the subset of virtual images to a corresponding subset of the plurality of projection images to determine a subset of residual images, each residual image comprising an array of residual pixels; 

comparing [[the]] measured pixels between different projection images in the corresponding subset of the projection images to identify inconsistent pixels; and 
down-weighting the residual pixels corresponding to the inconsistent pixels; 
combining the residual volume and the starting reconstructed volume to obtain a new reconstructed volume; and 
Page 5 of 10Application No. 15/952,996Response to Office Action of December 11, 2020determining whether the new reconstructed volume satisfies one or more stopping criteria or whether another iteration is to be performed.

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “comparing measured pixels between different projection images in the corresponding subset of the projection images to identify inconsistent pixels; and down-weighting the residual pixels corresponding to the inconsistent pixels,” as recited in the i and ti+1 ([0132] of the specification of the instant application). The technical advantage of the claimed invention is to allow “pixels that are associated with noise do not affect the volume reconstruction as much, and the introduced noise due to motion is reduced” ([0133] of the specification of the instant application) in “comparing the simulated projection data to the projection images of the CBCT scan” ([0007] of the specification of the instant application).
Prior arts previously not made of record but pertinent to applicant’s disclosure include:
Benson et al. (US Patent Pub No. 20120308099) discloses identifying a ray to down weight in image reconstruction (see at least Fig. 7 and [0061]), but does not disclose down-weighting residual pixels in residual images; and
Sachs et al. (US Patent Pub No. 20120328173) discloses down-weighting inconsistent pixels between expected and measured views (see at least Fig. 12 and [0051]), but does not disclose comparing pixels between different projection images to identify inconsistent pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799